Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is responsive to the amendment filed on 02/23/2022. As directed by the amendment: Thus, claims 12-14 and 16-39 are presently under consideration in this application.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 12-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10350709. Although the conflicting claims are not identical, they are not patentably distinct from each other because the 
 Claim 12: Claim 1 of the ‘709 patent anticipates the limitation of claim 12 of the current application.  For example: method for embodying a hotplate for a hob, comprising: forming at least one metallic layer and a further layer under the at least one metallic layer on an underside of the hotplate; and after the forming the at least one metallic layer and the further layer, forming at least one cooking zone on the hotplate by irradiating at least one region of the at least one metallic layer with a laser light of a laser beam directed to strike a topside of the hotplate and to radiate through the hotplate and moving the laser light with respect to the at least one region of the at least one metallic layer such that all of the at least one region of the at least one metallic layer disposed between the hotplate and the further layer is completely continuously changed with each movement of the laser light so that the further layer is recognized when viewing the hob from a topside.
The difference between claim 12 of the current application and claim 1 of the ‘709 patent lies in the fact that the ‘709 patent claim includes many more elements and is thus much more specific (for example: claim 1 of the ‘709 patent includes a limitation of “wherein the completely continuously changing changes a material property of the at least one region of the at least one metallic layer, without removing the at least one region of the at least one metallic layer, such that the further layer is visible from the topside of the hotplate”).  Thus, the invention of claim 12 of the current application is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 12 is anticipated by claim 1 of the ‘‘709 patent, it is not patentably distinct.
 	Claim 13: Claim 2 of the ‘709 patent anticipates the limitation of wherein the further layer is a color coating. 
 	Claim 14: Claim 19 of the ‘709 patent anticipates the limitation of wherein the at least one metallic layer is formed directly on the underside of the hotplate, and wherein one of the at least one metallic layer and the further layer is formed by sputtering.
 	Claim 15: Claim 13 of the ‘709 patent anticipates the limitation of wherein the at least one metallic layer and the further layer under the at least one metallic layer are formed on an entire underside of the hotplate.
 	Claim 16: Claim 4 of the ‘709 patent anticipates the limitation of wherein the laser light is focused on the topside of the hotplate.  	Claim 17: Claim 5 of the ‘709 patent anticipates the limitation of wherein the at least one metallic layer has a thickness of less than 130 nm.  	Claim 18: Claim 6 of the ‘709 patent anticipates the limitation of wherein the at least one metallic layer has a thickness between 20 nm and 100 nm.  	Claim 19: Claim 7 of the ‘709 patent anticipates the limitation of wherein the Claim 20: Claim 8 of the ‘709 patent anticipates the limitation of wherein the further layer has a thickness between 100 .mu.m and 200 .mu.m.  	Claim 21: Claim 9 of the ‘709 patent anticipates the limitation of wherein the laser light is moved at a speed of 2000 mm/s.  	Claim 22: Claim 10 of the ‘709 patent anticipates the limitation of wherein the laser light is generated with a pulse frequency of 110 kHz.  	Claim 23: Claim 17 of the ‘709 patent anticipates the limitation of wherein the laser light is generated with a wavelength of 532 nm.  	Claim 24: Claim 3 of the ‘709 patent anticipates the limitation of further comprising removing the at least one region of the at least one metallic layer only after the at least one metallic layer and the further layer have completely been applied on the underside of the hotplate.  	Claim 25: Claim 14 of the ‘709 patent anticipates the limitation of wherein the at least one region of the at least one metallic layer is removed in lines, which have a line width of less than 500 .mu.m. Claim 26: Claim 15 of the ‘709 patent anticipates the limitation of wherein the at least one region of the at least one metallic layer is removed in lines, which have a line width of 400 .mu.m. 
Claim 27: Claim 20 of the ‘709 patent anticipates the limitation of claim 27 of the current application.  For example: A method for manufacturing a hotplate for a hob, comprising: applying at least one metallic layer on an entire underside of the hotplate; applying at least one dielectric color coating consecutively to an entire underside of the at least one metallic layer such that the at least one metallic layer is between the hotplate and the at least one dielectric color coating; and after applying the at least one metallic layer and the at least one dielectric color coating, forming at least one cooking zone on the hotplate by applying a laser light of a laser beam to at least one region of the at least one metallic layer and moving the laser light with respect to the at least one region of the at least one metallic layer such that an entire layer thickness of the at least one region of the at least one metallic layer disposed between the hotplate and the at least one dielectric color coating is completely continuously removed with each movement of the laser light so that the at least one dielectric color coating is visible from a topside of the hotplate.
The difference between claim 27 of the current application and claim 20 of the ‘709 patent lies in the fact that the ‘709 patent claim includes many more elements and is thus much more specific (for example: claim 20 of the ‘709 patent includes a limitation of “wherein the laser light is applied and completely continuously changes a material property of the at least one metallic layer, without removing the at least one metallic In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 27 is anticipated by claim 20 of the ‘‘709 patent, it is not patentably distinct. 	Claim 28: Claim 30 of the ‘709 patent anticipates the limitation of wherein the dielectric color coating is applied directly to the at least one metallic layer. 
Claim 29: Claim 12 of the ‘709 patent anticipates the limitation of claim 27 of the current application.  For example: dielectric material consecutively to an entire underside of the at least one metallic layer such that the at least one metallic layer is between the hotplate and the further layer; after applying the at least one metallic layer and the further layer, forming at least one cooking zone on the hotplate that is visible when viewing the hob on a topside by irradiating at least one region of the at least one metallic layer with a laser light of a laser beam having a pulse frequency of 110 kHz and directed to strike a topside of the hotplate and to radiate through the hotplate and moving the laser light at a speed of 2000 mm/s with respect to the at least one region of the at least one metallic layer such that an entire layer thickness of the at least one region of the at least one metallic layer disposed between the hotplate and the further layer is completely continuously removed in lines having a thickness of less than 500 .mu.m with each movement of the laser light so that the further layer is recognized when viewing the hob on a topside.
In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 29 is anticipated by claim 12 of the ‘‘709 patent, it is not patentably distinct.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-24 and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Demol (2008/0190409) in views of Petit (2004/0238506) and Osako (2011/0240616).
 	For claim 12, Demol teaches a method for embodying a hotplate for a hob (coatings for cooking plates) (abstract), comprising: forming at least one metallic layer (para. 0031, lines 1-3 and par.32, lines 1-2) and a further layer (having paint layer applied after metallic reflecting layer; para. 0056, lines 2-5) after the at least one metallic layer on an underside of the hotplate (para. 0031, lines 1-3 and par.32, lines 1-2); and after the forming the at least one metallic layer and the further layer (para. 0031, lines 1-3 and par.32, lines 1-2), forming at least one cooking zone on the hotplate by irradiating at least one region of the metallic layer with a laser light of a laser beam (laser ablation of metallic layer; para. 0053, lines 8-9).
 Demol fails to teach irradiating at least one region of the at least one metallic layer with a laser light of a laser beam directed to strike a topside of the hotplate and to radiate through the hotplate and moving the laser light with respect to the at least one region of the at least one metallic layer such that an entire layer thickness of the at least one region of the at least one metallic layer disposed between the hotplate and the 
Petit teaches, as shown in figures 2a-3c, forming a further layer (4) under the metallic layer (C1’ as shown in fig.3c) (para. 42, 0046-0047), irradiating (laser 5 as shown in figure 1b) at least one region of the at least one metallic layer with a laser light of a laser beam (50) directed to strike a topside (2) of the plate (in combination with the hotplate of the Demol) and to radiate through the hotplate (para. 0030; Fig. 3c) and such that an entire layer thickness of the at least one region of the at least one metallic layer (3) disposed between the hotplate (2) and the further layer (4) is completely continuously removed (portion (CIA 30) of element 3 is completely changed compared to figure 3a) so that the further layer (4) is recognized when viewing the hob from a topside (par.47) (Fig. 3c) (abstract). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the order of the method of Demol by forming a further layer under the metallic layer as taught by Petit so as to obtain a support (1') with a visual contrast between the said altered part CIA (30) of the said inner layer CI (3) and the unaltered part or the original part CIO (31) of the said inner layer CI (3), the said inner layer/metallic layer CI (3) thus forming an image or a decoration pattern (7), and typically a logo, visible by an external observer thereby protecting the décor or logo that is interior and can be seen thru glass and give glamour perception of the decorative (Petit, abstract). 
Osako teaches, as shown in figures 4a and 4b, moving the laser light with (Osako provides of the speed moving of laser light with respect of the cutting and removal material from the substrates) respect to the at least one region of the at least 
 	For claim 13, Demol, in views of Petit and Osaka, further teaches wherein the further layer is a color coating (paint layer or color coating; para. 0019).
 	For claim 14, Demol, in views of Petit and Osaka, fails to teach wherein the at least one metallic layer is formed directly on the underside of the hotplate, and wherein one of the at least one metallic layer and the further layer is formed by sputtering. 
Petit further teaches wherein the at least one metallic layer is formed directly on the underside of the hotplate, and wherein one of the at least one metallic layer and the further layer is formed by sputtering (par.47) (Fig. 3c) (abstract). ).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the order of the method of Demol by one metallic layer is formed directly on the underside of the hotplate as taught by Petit so as to obtain a support (1') with a visual contrast between the said altered part CIA (30) of the said inner layer/metallic 
Petit teaches, as shown in figures 2a-3c, wherein the at least one metallic layer (3) and the further layer (4) under the at least one metallic layer are formed on an entire underside of the hotplate (2) (par.46-47) (fig.3c). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the order of the method of Demol by forming a further layer under the metallic layer as taught by Petit so as to obtain a support (1') with a visual contrast between the said altered part CIA (30) of the said inner layer/metallic layer CI (3) and the unaltered part or the original part CIO (31) of the said inner layer/metallic layer CI (3), the said inner layer/metallic layer CI (3) thus forming an image or a decoration pattern (7), and typically a logo, visible by an external observer thereby protecting the décor or logo that is interior and can be seen thru glass and give glamour perception of the decorative (Petit, abstract). 
 	For claim 16, Demol, in views of Petit and Osaka, fails to teach wherein the laser light is focused on the topside of the hotplate. 

 	For claim 17, Demol, in views of Petit and Osaka, further teaches wherein the at least one metallic layer has a thickness of less than 130 nm (between 20 and 150 nm (para. 0036).
 	For claim 18, Demol, in views of Petit and Osaka, further teaches wherein the at least one metallic layer has a thickness between 20 nm and 100 nm (between 20 and 150 nm (para. 0036).
 	For claim 19, Demol, in views of Petit and Osaka, further teaches wherein the further layer has a thickness of less than 250 µm (between 1 and 100 microns (µm) (para. 0027).
 	For claim 20, Demol, in views of Petit and Osaka, further teaches wherein the further layer has a thickness between 100 pm and 200 µm (between 1 and 100 microns (µm) (para. 0027).
 	For claim 21, Demol, in views of Petit and Osaka, fails to teach wherein the laser light is moved at a speed of 2000 mm/s.
 	 Osako further teaches wherein the laser light is moved at a speed of 2000 mm/s (Table 1; para. 0026). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laser beam of Demo to include moving the laser light parameters as taught by Osako in order to permit removal of material from the workpiece at an acceptable rate while creating minimal HAZ and debris (Osaka, par.26).  The examiner further notes that the courts have held that where general condition of claim is disposed in the prior art (see par.26), it is not inventive to discover the optimum or workable range (MPEP 2144.05 IIa). In this case the variable of the speed of laser light helps to determine optimum laser settings for the most effective removal of material from the workpiece for purpose of having clean cutting workpiece. Therefore, it would have been obvious to one of ordinary skill in the art to modify the speed of laser light in order to optimize the rate of removal material from the cutting workpiece and thereby achieving desired clean cutting workpiece. Therefore, the variable of the speed of laser light is the result of effective variables. 


  	Osako further teaches wherein the laser light is generated with a pulse frequency of 110 kHz (repetition rate or frequency of 10 kHz – 1 MHz (1000 kHz) (110 kHz) (Table 1; para. 0026). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laser beam of Demo to include moving the laser light parameters as taught by Osako in order to permit removal of material from the workpiece at an acceptable rate while creating minimal HAZ and debris (Osaka, par.26).  The examiner further notes that the courts have held that where general condition of claim is disposed in the prior art (see par.26), it is not inventive to discover the optimum or workable range (MPEP 2144.05 IIa). In this case the variable of the pulse frequency helps to determine optimum laser settings for the most effective removal of material from the workpiece for purpose of having clean cutting workpiece. Therefore, it would have been obvious to one of ordinary skill in the art to modify the pulse frequency in order to optimize the rate of removal material from the cutting workpiece and thereby achieving desired clean cutting workpiece. Therefore, the variable of the pulse frequency is the result of effective variables. 
 For claim 23, Demol, in views of Petit and Osaka, fails to teach wherein the laser light is generated with a wavelength of 532 nm.
  	Osako further teaches wherein the laser light is generated with a wavelength of 532 nm (355-1064 nm (532 nm) (Table 1; para. 0026). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laser beam of Demo to include moving the laser light parameters as taught by 
 	For claim 24, Demol, in views of Petit and Osaka, fails to teach removing the at least one region of the at least one metallic layer only after the at least one metallic layer and the further layer have completely been applied on the underside of the hotplate. 
 	Petit further teaches, as shown in figures 2a-3c, removing the at least one region (CIA (30)) of the at least one metallic layer (3) only after the at least one metallic layer (3) and the further layer (4) have completely been applied on the underside of the hotplate (2) (par.46-47) (fig.3c). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the order of the method of Demol by forming a further layer under the metallic layer as taught by Petit so as to obtain a support (1') with a visual contrast between the said altered part CIA (30) of the 
 	Demol fails to teach applying at least one metallic layer on an entire underside of the hotplate; applying at least one dielectric color coating consecutively to an entire underside of the metallic layer such that the at least one metallic layer is between the hotplate and the dielectric color coating, moving the laser light with respect to the at least one region of the at least one metallic layer such that an entire layer thickness of the at least one region of the at least one metallic layer disposed between the hotplate and the at least one dielectric color coating is completely continuously removed with each movement of the laser light so that the at least one dielectric color coating is visible from a topside of the hotplate.

Osako teaches, as shown in figures 4a and 4b, moving the laser light with respect to the at least one region of the layer (in combination with metallic layer of Demol) and completely continuously changed (portion (50) that the laser beam (42) is 
 	For claim 28, Demol, in views of Petit and Osaka, fails to teach wherein the dielectric color coating is applied directly to the at least one metallic layer. 
Petit teaches, as shown in figures 2a-3c, wherein the dielectric color coating (4) is applied directly to the at least one metallic layer (3). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the order of the method of Demol by forming a further layer under the metallic layer as taught by Petit so as to obtain a support (1') with a visual contrast between the said altered part CIA (30) of the said inner layer CI (3) and the unaltered part or the original part CIO (31) of the said inner layer CI (3), the said inner layer CI (3) thus forming an image or a decoration pattern (7), and typically a logo, visible by an external observer thereby protecting the décor or logo that is interior and can be seen thru glass and give glamour perception of the decorative (Petit, abstract). 
 	For claim 29, Demol teaches a method for forming a hotplate for a hob (coatings for cooking plates), comprising: applying at least one metallic layer (para. 0031-0032) on an entire underside of the hotplate (para. 0031-0032); applying at least one further layer of dielectric material (para. 0031-0032); after applying the at least one metallic 
 	Demol fails to teach applying at least one metallic layer on an entire underside of the hotplate, applying at least one further layer of dielectric material consecutively to an entire underside of the at least one metallic layer such that the at least one metallic layer is between the hotplate and the further layer, a laser light of a laser beam having a pulse frequency of 110 kHz and directed to strike a topside of the hotplate and to radiate through the hotplate and moving the laser light at a speed of 2000 mm/s with respect to the at least one region of the at least one metallic layer such that an entire layer thickness of the at least one region of the at least one metallic layer disposed between the hotplate and the further layer is completely continuously removed in lines having a thickness of less than 500 um with each movement of the laser light so that the further layer is recognized when viewing the hob on a topside.
 Petit teaches, as shown in figures 2a-3c, applying at least one metallic layer (3) on an entire underside of the hotplate (2), applying at least one further layer (4) of dielectric material consecutively to an entire underside of the at least one metallic layer (3) such that the at least one metallic layer (3) is between the hotplate and the further layer (4) (para. 42, 0046-0047), a laser light of a laser beam (50) directed to strike a topside of the hotplate (2) and to radiate through the hotplate (2) such that an entire layer thickness of the at least one region (CIA 30) of the at least one metallic layer (3) 
 	Osako teaches a laser light of a laser beam having a pulse frequency of 110 kHz (repetition rate or frequency of 10 kHz – 1 MHz (1000 kHz) (110 kHz) (Table 1; para. 0026), moving the laser light at a speed of 2000 mm/s with respect to the at least one region of the metallic layer (Table 1; para. 0026), at least one region of the at least one metallic layer is completely continuously changed (portion (50) that the laser beam (42) is applied is completely continuously changed by removing the portion from element 40) with each movement of the laser light (Table 1; para. 0026). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laser beam of Demo to include moving the laser light parameters as taught . 

Claims 25-26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Demol (US 2008/0190409) in views of Petit (US 2004/0238506) and Osako (US 2011/0240616) as applied to claims above, and further in view of Miyairi (2009/0046757).
 	Demol, as modified by Petit and Osako, discloses all the limitation as previously set forth, except for, claim 25, wherein the at least one region of the at least one metallic layer is removed in lines, which have a line width of less than 500 .mu.m and for claim 26, wherein the at least one region of the at least one metallic layer is removed in lines, which have a line width of 400 .mu.m.
Miyairi teaches, similar a laser irradiation apparatus, in which it is known in the prior art that a laser is capable of creating a beam spot of several hundreds of micrometers , wherein the at least one region of the at least one metallic layer is removed in lines, which have a line width of less than 500 µm (para. 0006) and wherein 
 	Although Demol, Petit, Osaka and Miyairi does not specifically disclose the metallic layer is removed having a line width of less than 500 µm and a line width of 400 µm, Miyairi does disclose it is known in the prior art that a laser is capable of creating a beam spot of several hundreds of micrometers (which can include 400 µm or less than 500 µm) in width and 300 mm or more in length with which a material is irradiated (para. 0006), and In this case the variable of line width helps to determine optimum the metallic layer that is removed from the workpiece for purpose of having clean cutting workpiece. Therefore, it would have been obvious to one of ordinary skill in the art to modify the line width in order to optimize the rate of removal material from the cutting workpiece and thereby achieving desired clean cutting workpiece. Therefore, the variable of the pulse frequency is the result of effective variables. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laser of Demol in view of Petit by employing the width of the beam spot of a laser as taught by Miyairi in order to create an area of irradiated material having a specified width (para. 0006).

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
Demol teaches a glass ceramic plate intended to cover or receive at least one heating element, in particular intended to serve as a cooking plate having a coating comprising at least two contrasted zones (abstract; para. 0007), Petit teaches, as shown in figures 2a-3c, applying at least one metallic layer (3) on an entire underside of the hotplate (2), applying at least one further layer (4) of dielectric material consecutively to an entire underside of the metallic layer (3) such that the metallic layer (3) is between the hotplate and the further layer (4) (para. 42, 0046-0047), a laser light of a laser beam (50) directed to strike a topside of the hotplate (2) and to radiate through the hotplate (2) such that all of the at least one region (CIA 30) of the metallic layer (3) disposed between the hotplate (2) and the further layer (4) is completely continuously changed (CIA 30) of element 3 is completely changed compared to figure 3a) in lines having a thickness of less than 500 um (par.45) (thickness of the said inner layer CI (3) typically varying from 10 um to 500 um, so the at least one region (CIA 30) of the metallic layer (3) will definitely be less than 500 um) so that the further layer is recognized when viewing the hob on a topside (par.47) (Fig. 3c) (abstract), and Osako teaches a laser light of a laser beam having a pulse frequency of 110 kHz (repetition rate or frequency of 10 kHz – 1 MHz (1000 kHz) (110 kHz) (Table 1; para. 0026), moving the laser light at a speed of 2000 mm/s with respect to the at least one region of the metallic layer (Table 1; para. 0026), at least one region of the metallic layer is completely continuously changed (portion (50) that the laser beam (42) is applied is completely continuously changed by removing the portion from element 40) 
The applicant argues that Demol et al. and Petit references as alleged, the resulting combination, therefore, would not teach completely continuously changing the further layer with each movement of the laser light so that the further layer is recognized when viewing the hob from a topside. Examiner respectfully disagrees since Applicant’s problem is capable of being solved by Applicant's method recited in the claimed limitations in which the combination of Demol and Petit allows for the treatment of glass having a metallic layer and color layer treated by a laser as taught by Petit to be applied to the cooktops of Demol such that Demol teaches a glass ceramic plate intended to cover or receive at least one heating element, in particular intended to serve as a cooking plate having a coating comprising at least two contrasted zones and decorative signs.  Petit teaches the beam (50) may locally destroy the inner layer CI (3) (color layer) such that the said altered inner layer CIA (30) locally forms a recess or a window CIA’ (30’) capable of allowing light to pass through (para. 0046) which shows suggestion of the precision involved in which case there must be at least enough precision involved in order to allow the paint/color layer to be seen through the glass plate thereby protecting the décor or logo that is interior and can be seen thru glass and give glamour perception of the decorative and furthermore, Osako teaches, as shown in figures 4a and 4b, moving the laser light with respect to the at least one region of the metallic layer and completely continuously changed (portion (50) that the laser beam (42) is applied is completely continuously changed by removing the portion from 
The applicant argues that Osaka does not make up for the deficiencies of Dmol and Petit. Examiner respectfully disagrees since Demol in view of Petit teach the use of a laser, however Demol and Petit does not teach the parameters of the laser.  Osako is introduced to show that it is known in the art that a processing laser can have the claimed laser parameters to permit removal of material (see Osaka, para. 0026) which would allow for the image formed by the paint/color layer to be seen more clearly through the glass plate of Demol in view of Petit.  Osako is not required to show a layer or coating under material (40) and is not required to contemplate the problems associated with using a laser to form a through cut (44) when another layer is disposed below the material (40).  The Osako reference being a processing laser with a claimed parameters to permit removal of material (para. 0026) shows suggestion and motivation to allow for the laser of Demol and Petit to have the laser parameters taught by Osako.
 	 
 	With respect to claims 13-26 and 28, Applicant refers to the arguments presented with respect to claims 12 and 27 as presented earlier. In response, Applicant is directed to the reasons indicated above regarding why Applicant’s arguments are not persuasive and combinations of the cited references are proper.

	


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner,
Art Unit 3761